DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/212021 has been entered.
 
Claim Status
The previously withdrawn claim 18 should have a status identifier as “withdrawn” or “Withdrawn-previously presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 16, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kalet et al. (US 5,373,702) in view of Ozaki Makoto et al. (JP2002206697A).
In regard to claim 1, Kalet teaches a method for operating a liquefied gas storage tank (38) having a tank volume (the inside of the tank 38) for receiving liquefied natural gas (LNG) (LNG via delivery lines 22 and 24) and boil-off gas (BOG) (BOG via delivery lines 28 and 30) from a source (tank 2 and 4), wherein a gaseous BOG stream and a liquid LNG stream are supplied to the tank volume (See fig. 1; col. 2, line 45 to col. 3, line 21), the method comprising the steps of:
introducing the BOG stream (28, 30) directly/in a direct line or manner from the source (2, 4) and into the LNG stream (22, 24) at a joining point, thereby creating a resulting BOG-LNG mixture [26] (see fig. 1 wherein the LNG and BOG streams join together into delivery line 26), and subsequently introducing the resulting BOG-LNG mixture directly/in a direct line or manner (via line 26) from the source into the tank volume (See fig. 1).
Kalet does not explicitly teach a pressure of the BOG stream is greater than a saturation pressure of the LNG stream.

NOTE: applicant’s invention state: Pressing the BOG into the LNG stream works the better the more the pressure of the BOG stream lies above a saturation pressure of the LNG stream.  Whether the pressure in the BOG stream is increased by a compressor at the upstream end or the BOG is directly supplied from another tank (synonymously: reservoir), in which it already is present at a--relatively--high pressure, is irrelevant (See applicant’s PP, ¶ 0016). This statement clearly show that one could compress the BOG to increase the pressure. 
In regard to claim 3, Kalet teaches the method according to claim 1, wherein at least a part (44) of the BOG for the BOG stream and/or at least a part (40) of the LNG for the LNG stream is withdrawn from the tank volume (See Kalet fig. 1).
In regard to claim 5, Kalet teaches the method according to claim 1, wherein the BOG-LNG mixture (26) is introduced, in particular sprayed/spewed, into gaseous BOG (41) above an LNG filling level (see the LNG level on fig. 1) of the tank volume (See Kalet fig. 1).
In regard to claim 16, Kalet teaches the method according to claim 1, wherein the liquid LNG stream (LNG via 22/24 into 28/30) is flowing when the BOG stream is introduced at the joining point [See where 28/22 and/or 30/24 meet] (See Kalet fig. 1). In this case, as long as the two streams (LNG AND BOG) meet at the joining point, the liquid LNG stream has to flow through the pipe.
In regard to claim 17, Kalet teaches the method according to claim 1, wherein the BOG stream (28/30) is introduced into the LNG stream (22/24) at the joining point (See where 28/22 and/or 30/24 meet) passively (See Kalet fig. 1).

In regard to claim 19, Kalet teaches a method for operating a liquefied gas storage tank (38) having a tank volume (the inside of the tank 38) for receiving liquefied natural gas (LNG via delivery lines 22 and 24) and boil-off gas (BOG) (BOG via delivery lines 28 and 30), wherein a gaseous BOG stream and a liquid LNG stream are supplied to the tank volume (See fig. 1; col. 2, line 45 to col. 3, line 21), the method comprising the steps of:
In this case, as long as the two streams (LNG AND BOG) meet at the joining point, the liquid LNG stream has to flow through the pipe.
subsequently introducing the resulting BOG-LNG mixture (via line 26) into the tank volume (See fig. 1).
Kalet does not explicitly teach a pressure of the BOG stream is greater than a saturation pressure of the LNG stream.
However, it is routine in the art to adjust the pressure of the BOG stream in order to effect a desired BOG pressure therein based on the desired pressure, and the claimed BOG stream being greater than a saturation pressure of the LNG stream is old and well-known in the art. Note that, for example, Makoto teaches it is old and well-known for the pressure of a BOG stream to be greater than a saturation pressure of the LNG stream, wherein Makoto teaches a gas phase (BOG) pressure in the LNG tank at a pressure higher than the saturation pressure of most of the liquids excluding the surface liquid of the stored LNG to store the stored liquid consisting of LNG in an overcooled state. The BOG discharged in the LNG tank storage liquid concentration prevention device at the LNG satellite base is connected to the top of each LNG tank with a discharge line for discharging the BOG in the LNG tank. A BOG compressor to be compressed, a liquid level detecting means for detecting the liquid level of the stored liquid in each LNG tank, and an LNG tank maintained above a predetermined liquid level from the liquid level detected by the liquid level detecting means are selected (See Makoto, ¶ 0001, 0009, 0013). 
NOTE: applicant’s invention state: Pressing the BOG into the LNG stream works the better the more the pressure of the BOG stream lies above a saturation pressure of the LNG stream.  Whether the pressure in the BOG stream is increased by a compressor at the upstream end or the BOG is directly supplied from another tank (synonymously: reservoir), in which it already is present at a--relatively--high pressure, is irrelevant (See applicant’s PP, ¶ 0016). This statement clearly show that one could compress the BOG to increase the pressure. 

In regard to claim 20, Kalet teaches the method according to claim 19, wherein at least a part (44) of the BOG for the BOG stream and/or at least a part (40) of the LNG for the LNG stream is withdrawn from the tank volume (See Kalet fig. 1).

In regard to claim 21, Kalet teaches a method for operating a liquefied gas storage tank (38) having a tank volume (the inside of the tank 38) for receiving liquefied natural gas (LNG via delivery lines 22 and 24) and boil-off gas (BOG) (BOG via delivery lines 28 and 30), wherein a gaseous BOG stream and a liquid LNG stream are supplied to the tank volume (See fig. 1; col. 2, line 45 to col. 3, line 21), the method comprising the steps of:
introducing the BOG stream (28, 30) into the LNG stream (22, 24) at a joining point, thereby creating a resulting BOG-LNG mixture [26] (see fig. 1 wherein the LNG and BOG 
subsequently introducing the resulting BOG-LNG mixture (via line 26) into the tank volume (See fig. 1).
Kalet does not explicitly teach a pressure of the BOG stream is greater than a saturation pressure of the LNG stream.
However, it is routine in the art to adjust the pressure of the BOG stream in order to effect a desired BOG pressure therein based on the desired pressure, and the claimed BOG stream being greater than a saturation pressure of the LNG stream is old and well-known in the art. Note that, for example, Makoto teaches it is old and well-known for the pressure of a BOG stream to be greater than a saturation pressure of the LNG stream, wherein Makoto teaches a gas phase (BOG) pressure in the LNG tank at a pressure higher than the saturation pressure of most of the liquids excluding the surface liquid of the stored LNG to store the stored liquid consisting of LNG in an overcooled state. The BOG discharged in the LNG tank storage liquid concentration prevention device at the LNG satellite base is connected to the top of each LNG tank with a discharge line for discharging the BOG in the LNG tank. A BOG compressor to be compressed, a liquid level detecting means for detecting the liquid level of the stored liquid in each LNG tank, and an LNG tank maintained above a predetermined liquid level from the liquid level detected by the liquid level detecting means are selected (See Makoto, ¶ 0001, 0009, 0013). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the method of Kalet by increasing the pressure of the BOG stream to be greater than the saturation pressure of the LNG stream, as 
NOTE: applicant’s invention state: Pressing the BOG into the LNG stream works the better the more the pressure of the BOG stream lies above a saturation pressure of the LNG stream.  Whether the pressure in the BOG stream is increased by a compressor at the upstream end or the BOG is directly supplied from another tank (synonymously: reservoir), in which it already is present at a--relatively--high pressure, is irrelevant (See applicant’s PP, ¶ 0016). This statement clearly show that one could compress the BOG to increase the pressure. 

In regard to claim 22, Kalet teaches the method according to claim 21, wherein at least a part (44) of the BOG for the BOG stream and/or at least a part (40) of the LNG for the LNG stream is withdrawn from the tank volume (See Kalet fig. 1).

Claims 1, 5, 16 and 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Railard et al. (EP 1046858A1: text reference to Railard are made with respect to an English translation made of record on the office action dated 01/21/2021) in view of Ozaki Makoto et al. (JP2002206697A). 
In regard to claim 1, fig. 2 of Railard teaches a method for operating a liquefied gas storage tank (40) having a tank volume (the inside volume of tank 40) for receiving liquefied natural gas (LNG) (42) and boil-off gas (BOG) (46) from a source (tank 10), wherein a gaseous BOG stream (34) and a liquid LNG stream (LNG via 18 into 35) are supplied to the tank (40) volume (See fig. 2), the method comprising the steps of:

subsequently introducing the resulting BOG-LNG mixture (24/24b) directly/in a direct line or manner (via piping 24/24b) from the source (tank 10) into the tank (40) volume (See fig. 2; See also the translation ¶ 0022, 0024, 0025).
Railard teaches increasing the pressure of the BOG using compressor 36 (see fig. 2) wherein the injection after compression of the evaporating gas into the flow of liquefied gas allows better management of pressure increases, whether slow or rapid (See Para. 0010-0011 of Railard), but does not explicitly teach a pressure of the BOG stream is greater than a saturation pressure of the LNG stream.
However, it is routine in the art to adjust the pressure of the BOG stream in order to effect a desired BOG pressure therein based on the desired pressure, and the claimed BOG stream being greater than a saturation pressure of the LNG stream is old and well-known in the art. Note that, for example, Makoto teaches it is old and well-known for the pressure of a BOG stream to be greater than a saturation pressure of the LNG stream, wherein Makoto teaches a gas phase (BOG) pressure in the LNG tank at a pressure higher than the saturation pressure of most of the liquids excluding the surface liquid of the stored LNG to store the stored liquid consisting of LNG in an overcooled state. The BOG discharged in the LNG tank storage liquid concentration prevention device at the LNG satellite base is connected to the top of each LNG tank with a discharge line for discharging the BOG in the LNG tank. A BOG compressor to be compressed, a liquid level detecting means for detecting the liquid level of the stored liquid in 
In regard to claim 5, Railard teaches the method according to claim 1, wherein the BOG-LNG mixture (24/24b) is introduced, in particular sprayed, into gaseous BOG (46) above an LNG filling level (44) of the tank volume (See Railard fig. 2).
In regard to claim 16, Railard teaches the method according to claim 1, wherein the liquid LNG stream (LNG via 18 into 35) is flowing when the BOG stream (34) is introduced at the joining point (35) (See Railard fig. 2).
In regard to claim 17, Railard teaches the method according to claim 1, wherein the BOG stream (34) is introduced into the LNG stream at the joining point (35) passively (See fig. 2).
In regard to claim 19, fig. 2 of Railard teaches a method for operating a liquefied gas storage tank (40) having a tank volume (the inside volume of tank 40) for receiving liquefied natural gas (LNG) (42) and boil-off gas (BOG) (46), wherein a gaseous BOG stream (34) and a liquid LNG stream (LNG via 18 into 35) are supplied to the tank (40) volume (See fig. 2), the method comprising the steps of:
introducing the BOG stream (BOG via 34) into the LNG stream (LNG) at a joining point (35), thereby creating a resulting BOG-LNG mixture (20), wherein the LNG stream is flowing 
subsequently introducing the resulting BOG-LNG mixture (24/24b) into the tank (40) volume (See fig. 2; ¶ 0022, 0024, 0025).
Railard teaches increasing the pressure of the BOG using compressor 36 (see fig. 2) wherein the injection after compression of the evaporating gas into the flow of liquefied gas allows better management of pressure increases, whether slow or rapid (See Para. 0010-0011 of Railard), but does not explicitly teach a pressure of the BOG stream is greater than a saturation pressure of the LNG stream.
However, it is routine in the art to adjust the pressure of the BOG stream in order to effect a desired BOG pressure therein based on the desired pressure, and the claimed BOG stream being greater than a saturation pressure of the LNG stream is old and well-known in the art. Note that, for example, Makoto teaches it is old and well-known for the pressure of a BOG stream to be greater than a saturation pressure of the LNG stream, wherein Makoto teaches a gas phase (BOG) pressure in the LNG tank at a pressure higher than the saturation pressure of most of the liquids excluding the surface liquid of the stored LNG to store the stored liquid consisting of LNG in an overcooled state. The BOG discharged in the LNG tank storage liquid concentration prevention device at the LNG satellite base is connected to the top of each LNG tank with a discharge line for discharging the BOG in the LNG tank. A BOG compressor to be compressed, a liquid level detecting means for detecting the liquid level of the stored liquid in each LNG tank, and an LNG tank maintained above a predetermined liquid level from the liquid level detected by the liquid level detecting means are selected (See Makoto, ¶ 0001, 0009, 0013). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the 
In regard to claim 21, fig. 2 of Railard teaches a method for operating a liquefied gas storage tank (40) having a tank volume (the inside volume of tank 40) for receiving liquefied natural gas (LNG) (42) and boil-off gas (BOG) (46), wherein a gaseous BOG stream (34) and a liquid LNG stream (LNG via 18 into 35) are supplied to the tank (40) volume (See fig. 2), the method comprising the steps of:
introducing the BOG stream (BOG via 34) into the LNG stream (LNG) at a joining point (35), thereby creating a resulting BOG-LNG mixture (20/24/24b), wherein the BOG stream (34) is introduced into the LNG stream (LNG via 18 into 35) passively at the joint point (35, See also the 112(a), (b) above) in order to dissolve the BOG in the LNG (See the two streams joining at 35, fig. 2; ¶ 0023-0028); and subsequently introducing the resulting BOG-LNG mixture (24/24b) into the tank (40) volume (See fig. 2; ¶ 0022, 0024, 0025).
Railard teaches increasing the pressure of the BOG using compressor 36 (see fig. 2) wherein the injection after compression of the evaporating gas into the flow of liquefied gas allows better management of pressure increases, whether slow or rapid (See Para. 0010-0011 of Railard), but does not explicitly teach a pressure of the BOG stream is greater than a saturation pressure of the LNG stream.
However, it is routine in the art to adjust the pressure of the BOG stream in order to effect a desired BOG pressure therein based on the desired pressure, and the claimed BOG stream being greater than a saturation pressure of the LNG stream is old and well-known in the .

Claims 3, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Railard and Makoto as applied to claim 1 or 19 or 21 above, and further in view of Kasahara Shinichi (JP 2002156098).
In regard to claims 3, 20 and 22, Railard teaches the method according to claim 1 or 19 or 21, but does not teach at least a part of the BOG for the BOG stream and/or at least a part of the LNG for the LNG stream is withdrawn from the tank volume. However, it is known in the art to withdraw an LNG or BOG form the tank for further use, as taught by Shinichi, wherein 

Response to Arguments
Applicant’s arguments with respect to the amended claims is moot in view of the new ground(s) of rejection (in view of Kalet et al. US 5,373,702 and Ozaki Makoto et al. JP2002206697A), unless otherwise noted below. 
According to applicant’s argument (Remark page 7), applicant argued that at least in the case of LNG, in order to dissolve BOG in LNG, there is not only no need for a special device (e.g., a mixer) for introducing BOG into LNG, but that in that case also no cooling is required in order to reliquify BOG. However, the argument is a negative limitation argument since the argument tends to define the invention by excluding steps that the invention does not have; rather than pointing out the invention. The argument appears to be an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. See MPEP 2173.05(i). In regard to the amended limitation wherein “subsequently introducing the resulting BOG-LNG mixture directly into the tank”. The term “directly” is interpreted by the examiner as -in a direct line, way, or manner; straight-. Therefore the prior art Railard (EP 1046858) read into the amended claim limitation. Therefore, the argument is not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763